TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00448-CR







Paul Allgyer, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY


NO. 42,941, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING







		Appellant Paul Allgyer appeals from his conviction as a second offender for driving a motor
vehicle in a public place while intoxicated.  See Tex. Penal Code Ann. § 49.04 (West 1994 & Supp.
1997).  The court assessed appellant's punishment at confinement in the county jail for two years probated
and a fine of $750.00.  We will affirm.

		The only issue presented for review is whether the trial court erred in overruling appellant's
motion to quash the information.  In his motion to quash, appellant alleged the information should be
quashed because it failed to allege a culpable mental state.  Appellant urged at trial, and contends on
appeal, that the Penal Code requires the State in its information in driving while intoxicated prosecutions
to allege a culpable mental state.  See Tex. Penal Code Ann. § 6.02(b) (West 1994).  Although appellant
makes cogent arguments in his brief, precedent is squarely against him.  Contentions and arguments that
are the same as those made by appellant have been considered and rejected in five recent opinions by four
courts of appeals, including this Court.  See Sanders v. State, 936 S.W.2d 436 (Tex. App.--Austin 1996,
pet. ref'd); Aguirre v. State, 928 S.W.2d 759 (Tex. App.--Houston [14th Dist.] 1996, no pet.); State
v. Sanchez, 925 S.W.2d 371 (Tex. App.--Houston [1st Dist.] 1996, pet. ref'd); Chunn v. State, 923
S.W.2d 728 (Tex. App.--Houston [1st Dist.] 1996, pet. ref'd); Reed v. State, 916 S.W.2d 591 (Tex.
App.--Amarillo 1996, pet. ref'd).

		Because these opinions consider and answer contentions that are the same as made by
appellant, no further discussion is necessary.  Appellant's point of error is overruled.

		The judgment is affirmed.




						                                                                                 

						Carl E. F. Dally, Justice

Before Justices Powers, Kidd and Dally*

Affirmed

Filed:    June 26, 1997

Do Not Publish







*	Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.  See Tex.
Gov't Code Ann. § 74.003(b) (West 1988).